DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 6/22/2021.  Claims 1-20 are pending.  Claims 1, 4-6, 10, 11, 16-18, and 20 have been amended.
The objection to the drawings is withdrawn in response to Applicant’s amendments.
The interpretation of “an integrated cooling assembly” and “a communication device” under 35 U.S.C. 112(f) is withdrawn in response to Applicant’s amendments.
The rejection of claim(s) 1, 3, 7, and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Morrison (US 2,495,535) is withdrawn in response to Applicant’s amendments.
The rejection of claim(s) 1-5, 7, 8, 11, and 13-17 under 35 U.S.C. 102(a)(1) as being anticipated by Martin (US 2,004,376) is withdrawn in response to Applicant’s amendments.  Accordingly, the rejections of claims 6, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over combinations of Martin, Morrison, Nishino et al.  (US 2008/0115540), and Mani et al.  (US 2004/0045096), are also withdrawn.
In response to Applicant’s amendments, new ground(s) of rejection are applied below.

Double Patenting
Applicant is advised that should claim 2 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Also note that if claim 2 is found allowable, claims 14, 15, 16, 17, 18, 19, and 20 would also be substantial duplicates of claims 3, 7, 4, 5, 6, 9, and 10, respectively.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 11, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2,004,376) in view of Morrison (US 2,495,535) and Wightman (US 2001/0003905).
Regarding claims 1 and 6, Martin discloses a washing machine system for preventing microbial growth on washable item, wherein the washing machine system comprising: a drum comprising a hollow cylinder (Figures 2, 3: 1), wherein the hollow cylinder provides a containment volume for washing of at least one washable item (interior of 1), wherein the drum comprises a drum opening leading into the containment volume (top of 1); a door attachable to the drum, wherein the door allows access to load and unload the drum with the at least one washable item, wherein the door is configured to close the drum opening (22); a motor is movably coupled with the drum, wherein the motor is configured for provisioning 
Martin does not expressly disclose wherein the working fluid comprises at least one of a chlorofluorocarbon compound, an ammonia and a sulfur dioxide, wherein the working fluid is configured to change from a liquid state to a gaseous state based on the transfer of heat from the drum to the working fluid; a compressor configured for compressing the working fluid associated with the gaseous state, wherein compressing the working fluid increases the first temperature and a pressure associated with the working fluid; and a condenser configured for condensing the working fluid, wherein the condensing of the working fluid changes the working fluid from the gaseous state to the liquid state.
Morrison discloses a drier with a mechanical refrigeration system including a condenser (24) for heating, an evaporator (22) defining a tortuous path for cooling (see Figure 9), and a compressor (56) to move and compress the refrigerant flowing through the refrigeration system.  Wightman discloses a vapor compression system including an evaporator, a compressor, and a condenser in a closed-loop (abstract), and which uses refrigerants, such as chlorofluorocarbons and ammonia (paragraphs 24, 70).

It is noted that performing washing of a washable item or preventing microbial growth on a washable item are considered to be intended use of the claimed apparatus.  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.

Regarding claims 2-5, 7, 8, 11, and 13-18, Martin, in view of Morrison and Wightman, is relied as above and further discloses a pump system, wherein the pump system comprises an inlet opening and an outlet opening, wherein the inlet opening is configured for receiving water at an inlet pressure, wherein the outlet opening is configured for dispensing the water at an . 

Claims 9, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2,004,376), in view of Morrison (US 2,495,535) and Wightman (US 2001/0003905), and further in view of Nishino et al.  (US 2008/0115540).
Regarding claims 9 and 19, Martin, in view of Morrison and Wightman, is relied upon as above, but does not expressly disclose wherein the integrated cooling assembly comprises a user interface configured for activating the integrated cooling assembly, wherein the user 
Nishino discloses a laundry apparatus having a microcomputer for controlling the apparatus (Figure 3: 81) connected to an operation panel (2b) having operation buttons (66) for a user to operate the apparatus and a display panel (67) to display the operation status of the apparatus (paragraph 35).
Because it is known in the art to have a user interface and microcomputer as claimed, and the results of the modification would be predictable, namely, providing means for controlling and automating the machine and displaying statuses of the machine, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Martin to have a user interface and microcomputer controlling the apparatus as claimed, yielding wherein the integrated cooling assembly comprises a user interface configured for activating the integrated cooling assembly, wherein the user interface comprises: a display screen configured for displaying a status of the integrated cooling assembly; and a plurality of buttons facilitating activation of the integrated cooling assembly.
Claims 10 and 20 are considered to be met by Martin, in view of Morrison and Wightman, in view of Nishino, as applied above and which results in: wherein the user interface is communicatively coupled with a processing device, wherein the processing device is configured for generating a command based on at least one user input from the user interface, wherein the user interface activates the integrated cooling assembly based on the command (Nishino: see Figure 3).

12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2,004,376), in view of Morrison (US 2,495,535) and Wightman (US 2001/0003905), and further in view of Mani et al.  (US 2004/0045096).
Regarding claim 12, Martin, in view of Morrison and Wightman, is relied upon as above, but does not expressly disclose at least one sensor and a processing device, wherein the at least one sensor is communicatively coupled with the processing device, wherein the at least one sensor is disposed within the drum, wherein the at least one sensor is configured for generating a sensor data associated with the washable item, wherein the processing device is configured for analyzing the sensor data to generate a command, wherein the integrated cooling assembly is communicatively coupled with the processing device, wherein the integrated cooling assembly is configured for cooling the containment volume based on the command.
Mani discloses a dry cleaning apparatus and process (Figure 8) in which a basket support structure (12) includes a rotating basket (14), a basket humidity sensor (173), a basket conductivity cell (170), a basket level detector (172), and a controller (Figure 7: 8; paragraphs 61-62) connected to the sensors and configured to control the cleaning process in response to the sensors.
Because it is known in the art to have sensors and a controller as claimed, and the results of the modification would be predictable, namely, detecting the state of the apparatus and automating its control, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have at least one sensor and a processing device, wherein the at least one sensor is communicatively coupled with the processing device, wherein the at least one sensor is disposed within the drum, wherein the at .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711